Citation Nr: 1217563	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-00 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Dependents' Education Assistance (DEA) benefits under 38 U.S.C. Chapter 35, in the amount of $469.86, to include the matter of whether the request for a waiver was timely.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant is the son of a veteran, who had active service from October 1960 to April 1963.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 decision of the Committee on Waivers and Compromises at the RO in Saint Paul, Minnesota, and the Debt Management Center in Fort Snelling, Minnesota, which denied a waiver of recovery of overpayment of DEA benefits under 38 U.S.C. Chapter 35 in the amount of $469.86, on the basis that a timely request for a waiver of overpayment of DEA benefits was not submitted. 

The appellant did not report for a Board hearing that was scheduled to be conducted at the RO in August 2009.  To the Board's knowledge, the appellant has offered no explanation as to why he was unable to appear for the hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011) (failure to appear for a scheduled hearing treated as withdrawal of request).  

In February 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  For reasons discussed below, the issue of entitlement to a waiver of recovery of an overpayment of DEA benefits under 38 U.S.C. Chapter 35, in the amount of $469.86, on the merits, is addressed in  the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The appellant received overpayment of educational benefits in the amount of $469.86.

2.  Notice of the indebtedness was sent to the appellant at an incorrect address.

3.  The appellant first learned of his indebtedness to VA in July 2007.

4.  The appellant filed a request for a waiver of the overpayment in September 2007, within 180 days after notice of the indebtedness was received.


CONCLUSION OF LAW

The request for a waiver of recovery of overpayment of education benefits was timely.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Remand Compliance

As noted above, this appeal involves a prior remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by obtaining and associating with the claims file certification from the VA Debt Management Center of the date of the demand letter.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

As the Board is granting the appeal to the extent of timeliness of the request, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis of Timeliness of Waiver Request

The threshold question in any claim concerning a request for a waiver of overpayment is whether the waiver request was timely filed.  Under the applicable criteria, a request for waiver of an indebtedness (other than loan guaranty) shall only be considered: (1) if it is made within 2 years following the date of a notice of indebtedness issued by VA to the debtor on or before March 31, 1983, or (2) except as otherwise provided, if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor after April 1, 1983.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  Here, there is no dispute that the notice of indebtedness was issued after April 1, 1983; therefore, the 180 day limit applies.

The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. § 1.963(b)(2).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.  

Notices of overpayment are issued by VA's Debt Management Center in St. Paul, Minnesota, not by the RO.  Typically, they are issued within one month of the appellant's receipt of a letter from the RO notifying him/her that benefits were retroactively terminated or reduced, and that an overpayment in the account had been created.  

VA regulations provide that notice means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2011).  The United States Court of Appeals for Veterans Claims (the CAVC) has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Jones v. West, 12 Vet. App. 98, 100 (1998); YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The CAVC specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  

In connection with the mailing of correspondence and the presumption of regularity in the administrative process, the CAVC has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts, see Hyson v. Brown, 5 Vet. App. 262 (1993).

In this case, while correspondence from the Debt Management Center to the appellant is largely omitted from the claims file and electronic resources, in response to the Board's remand, the Debt Management Center certified in June 2011 that the first demand letter was sent to the appellant on December 21, 2007, at an address in Westminster, CO and was not returned due to an incorrect address.

Correspondence from the appellant regarding changes in his address is also not included in the claims file or electronic resources; therefore, it is unclear what address the appellant actually reported to the RO.  However, on the VA Form 9, the appellant reported that he briefly lived in Westminster, Colorado while attending school, and he reported a different zip code for the street address than the one indicated on the certification by the Debt Management Center.  A check of the United States Postal Service Internet site (http://www.usps.com) confirms that zip code reported by the Veteran on the VA Form 9 is the correct zip code for the address used by the Debt Management Center.  

As notice of the appellant's indebtedness was sent by the Debt Management Center to an incorrect address, it is reasonable to presume that the appellant did not receive the notice at all.  It would be speculative to base any findings regarding actual receipt of the notice on policies of the U.S. Postal Service for forwarding of incorrectly addressed mail, as information regarding these policies is not of record.  Regarding whether the incorrect address, as contained in VA systems, was a result of an error by VA or postal authorities, or due to other circumstances beyond the debtor's control (see 38 C.F.R. § 1.963(b)(2)), the Board finds that there is no evidence of error on the part of the appellant.  Correspondence from the appellant regarding the change in his address is not associated with the claims file.  Nevertheless, the address in VA's system was updated to reflect his address in Westminster, Colorado, albeit incorrectly.  The Board resolves any doubt regarding the accuracy of the address provided by the appellant in favor of the appellant, and finds that the incorrect address contained in VA's system was due to circumstances beyond the debtor's control.  

The Board also notes that the correct zip code for the appellant's address in Westminster, Colorado is readily and easily obtainable from the U.S. Postal Service.  This underscores the Board's finding that the incorrect address contained in VA's system was due to circumstances beyond the debtor's control.  Therefore, the 180-day period must be computed from the date of actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b)(2). 

According to correspondence received from the appellant in September 2008, he was first notified of his indebtedness on July 19, 2008 in correspondence from the Department of Treasury.  He submitted a copy of this correspondence.  The September 2008 request from the appellant notes that he is requesting a waiver of the debt identified in that correspondence.  The Board finds that the September 2008 waiver request is timely with respect to the July 19, 2008 notification of indebtedness; and, to the limited extent of the timeliness of the request for a waiver, the appeal is granted.  The merits of the waiver request will be further addressed in the Remand, below.


ORDER

The appeal regarding the timeliness of the appellant's request for a waiver of recovery of overpayment of educational benefits in the amount of $469.86 is granted.


REMAND

As the Board has found that the appellant's request for a waiver of overpayment was timely, the merits of the waiver request must be referred to the Committee on Waivers and Compromises for adjudication of the merits of the request.  

Accordingly, the appeal is REMANDED for the following action:

Refer the matter of a waiver of recovery of overpayment of DEA benefits in the amount of $469.86 to the Committee on Waivers and Compromises for a decision on the merits of the waiver request, that request having been determined by the Board to be timely.  If the benefit sought on appeal is not granted, the appellant should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


